Wright, J.,
concurring. It is comforting to observe the majority embrace the doctrine of stare decisis. I hasten to agree with Chief Justice Celebrezze that this court should place a high value on predictability, stability and order.
In joining the majority opinion I would observe that the announced public policy considerations as reflected in Mauk v. Mauk (1984), 12 Ohio St. 3d 156, are in my view still viable.1 However, it is not the function of a judge to impress his or her personal views of morality or rectitude on a society which clearly rejects same. Society generally speaks through its elected representatives and I would have preferred that the General Assembly had long ago resolved the question that is again before us.
In order to impose obligations, which is one of a court’s principal functions, and to avoid the appearance of being a coercive regime, we must assert that our rules are just. On this point, I can find nothing of recent vintage emanating from the General Assembly which supports the concept *63of immunizing a parent from suit under the facts presented today. Indeed, there is a mass of empirical data supporting a contrary result.
I do not believe any member of this court should cling blindly to precedent. I respect the doctrine of stare decisis and believe that we should discard precedent only where it is clearly wrong. We should not decide cases keyed to the personal values of a majority of justices who happen to be holding office at the time. We should of course be careful in creating new remedies without considering their ramifications. These constraints require that rules be applied consistently and impartially. I believe that the decision reached today meets the criteria noted above. Thus, I concur in the majority opinion.

 In my opinion Maulc left unsaid one of the principal arguments underlying the history of parental and interspousal immunity; that is, the biblical instruction to the effect that one should honor and respect one’s parents.